       Case 3:21-cr-01984-GPC Document 20 Filed 09/21/21 PageID.45 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                  Case No. 21-CR-1984 GPC
12                       Plaintiff,              JUDGMENT AND ORDER
                                                 DISMISSING INFORMATION
13          v.
                                                 The Honorable Gonzalo P. Curiel
14    RAMON LOPEZ-CORTEZ,
15                       Defendant.
16
17         GOOD CAUSE having been shown, the Court grants the Government’s motion to
18   dismiss the Information in this case as to the above-noted defendant only, without prejudice.
19         IT IS SO ORDERED.
20
     Dated: September 20, 2021
21
22
23
24
25
26
27
28
